UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):January 11, 2013 CHROMCRAFT REVINGTON, INC. (Exact name of registrant as specified in its charter) Delaware 1-13970 35-1848094 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1330 Win Hentschel Boulevard, Suite 250, West Lafayette, Indiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(765) 807-2640 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On January 11, 2013, Chromcraft Revington, Inc. issued a press release announcing its plans to consolidate its Delphi, Indiana operations into its Senatobia, Mississippi operations.The press release is attached to this report as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Press Release of Chromcraft Revington, Inc. dated January 11, 2013 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 14, 2013 CHROMCRAFT REVINGTON, INC. By: /s/ James M. La Neve James M. La Neve Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit Number Description Press Release of Chromcraft Revington, Inc. dated January 11, 2013 4
